Title: Bill to Enable Judges of the General Court to Hold Two Additional Sessions, [27 May 1778]
From: Virginia Assembly
To: 


[27 May 1778] Since there are only two sessions of the General Court (March and October), persons committed for criminal offenses “are obliged to undergo a long and painful confinement before they can be brought to trial, which is contrary to justice, and the principles of the constitution.” Henceforth there shall be two other sessions (June and December) to hear only “treasons, felonies, misdemeanors, and other pleas of the commonwealth cognizable” before the court at other sessions. Act also provides that judges may qualify at any of the terms of the General Court.
